MEMORANDUM **
Saul Lopez-Velasco, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s decision denying him cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and grant the petition for review.
After the agency’s decisions in this case, the BIA held in Matter of Gonzalez-Silva, 24 I. & N. Dec. 218 (BIA 2007), that “an alien whose conviction precedes the effective date for section 237(a)(2)(E) of the [Immigration and Nationality] Act has not been ‘convicted under’ section 237(a)(2)” for purposes of cancellation of removal. Id. at 220. As Lopez-Velasco’s conviction for violating Cal.Penal Code § 273.5 occurred in 1994, we grant the petition for review and remand for further proceedings.
In light of our disposition, we need not address Lopez-Velasco’s remaining contention.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.